Citation Nr: 1537397	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  08-36 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for cervicobrachialgia with right arm paresthesias.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel






INTRODUCTION

The Veteran served on active duty from April 1993 to August 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.   

In a January 2014 decision, the Board denied the Veteran's appeal for a higher rating for cervicobrachialgia with right arm paresthesias.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2015, the Court set aside the Board's January 2014 decision, and remanded the case to the Board for action consistent with its memorandum decision.  

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).


REMAND

The Court has remanded the case for additional consideration as to whether the Veteran's reported manifestations, relative to his service-connected right arm cervicobrachialgia, are sufficient to assign a higher disability rating.  The Board notes the Veteran last underwent a VA examination to determine the degree of severity of the disability in March 2012.  The examiner completed a disability benefit questionnaire (DBQ), which includes the results of motor, reflex, and sensation testing.  Additionally, the examiner concluded the Veteran's right upper extremity exhibited "mild" incomplete paralysis of the radial, median, circumflex, upper radial group, middle radial group, and lower radial group.  Although the examiner noted the Veteran's reports of pain, numbness, and paresthesias, the examiner did not specifically discuss the Veteran's reports of loss of strength, severe pain and discomfort, or loss of feeling rendering the arm useless.  As such, the Board finds a new examination and medical opinion are necessary prior to final adjudication of this matter.  

On remand, relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions: 

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should afford the Veteran a VA examination to determine the current degree of severity of his service-connected right upper extremity cervicobrachialgia.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The RO or the AMC should ensure the examiner provides all information required for purposes of rating the Veteran's right upper extremity disability.  In particular, the examiner should specifically discuss the Veteran's reports of loss of strength, severe pain and discomfort, or loss of feeling rendering the arm useless.  The examiner must provide an opinion whether the Veteran's above-noted reports are consistent with the objectively demonstrated pathology.  A complete rationale for the opinion must be provided.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


